



SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) by and between Cimpress USA
Incorporated, which has offices at 275 Wyman Street, Waltham, MA 02451, and
Donald LeBlanc (“Executive”), is effective as of the eighth (8th) business day
following the date of Executive’s signature below (the “Effective Date”). As
used in this Agreement, the term “Cimpress” means Cimpress USA Incorporated when
referencing Executive’s employer and Cimpress N.V. and its subsidiaries and
affiliates (including, without limitation, Cimpress USA Incorporated) in all
other contexts.


WHEREAS, Executive and Cimpress N.V. are parties to an Executive Retention
Agreement dated as of February 16, 2016 (the “Executive Retention Agreement”);
WHEREAS, Cimpress has determined to terminate Executive’s employment;
WHEREAS, Cimpress and Executive desire to enter into this agreement to resolve
any issues between them arising from Executive’s employment and/or the
termination of Executive’s employment and also to continue Executive’s
employment with Cimpress through August 30, 2019 (the “Separation Date”); and
WHEREAS, Cimpress has advised Executive that if he declines to enter into this
Agreement, he will not be entitled to receive the additional compensation and
benefits described herein, except to the extent such compensation and benefits
are expressly provided for in the Executive Retention Agreement.
NOW, THEREFORE, in consideration of the agreements, covenants, promises and
releases contained herein and such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows.
1.
Transition Period.

(a)    Cimpress and Executive agree that Executive will remain employed by
Cimpress on an at-will basis in either his current position or in a similar
position designated by Cimpress, from the date of this Agreement through the
Separation Date (the “Transition Period”). During the Transition Period,
Executive shall diligently and in good faith perform his current roles and
responsibilities or such other roles and responsibilities as may be assigned to
Executive by his supervisor (or his supervisor’s designee) from time to time
during the Transition Period. During the Transition Period, Executive will
continue to receive from Cimpress his base salary at the rate that was in effect
immediately before the notification of termination (the “Base Salary”), and will
continue to receive from Cimpress the level of fringe benefits and equity
vesting to which Executive was entitled immediately before the notification of
termination, subject to changes required in accordance with Cimpress’ normal
policies and practices, benefit plans and written agreements regarding equity.
(b)    Effective as of the Separation Date, Executive’s employment relationship
with Cimpress will automatically and immediately terminate. Except as set forth
below, all Cimpress benefits, including, without limitation, life insurance,
short term disability and long term disability, will terminate automatically
upon the Separation Date. Cimpress will pay to Executive all earned and unpaid
salary and/or wages and all accrued and unpaid vacation pay on or within the
legally required time following his last day of employment with Cimpress, as
well as any outstanding business expenses properly incurred and submitted in
accordance with Cimpress’ travel and expense policy.
2.    Severance Benefits. If Executive does not rescind acceptance of this
Agreement as provided for in Section 10 below and complies with all other terms
and conditions of this Agreement, Cimpress shall pay or otherwise provide to
Executive the following severance benefits at the times set forth below (or, if
this Agreement is not yet effective, as soon as practicable following the
Effective Date):
(a)    Cimpress shall make a severance payment to Executive in the amount of
$705,000, which equals 12 months of Base Salary, in the next regularly scheduled
pay cycle following the Separation Date.
(b)    Cimpress shall pay one hundred percent (100%) of the COBRA premium
incurred by Executive with respect to the continuation of his current health
care coverage during the period commencing on August 31, 2019 and ending on
August 31, 2020; provided, however, that Cimpress’ obligations under this
subsection shall cease in the event Executive obtains new employment and
Executive becomes eligible to participate in his new employer’s group healthcare
plan or Executive is no longer eligible for COBRA, whichever comes first. If
Executive obtains new employment prior to August 31, 2020, he shall promptly
give written notice of such eligibility to the Cimpress contact person
identified below the Cimpress signature block at the bottom of this Agreement
(“Cimpress Contact Person”).
(c)    Cimpress shall make a one-time, lump sum payment to Executive in the
amount of $13,213, which is a pro-rated portion of the amount scheduled to vest
on or about June 30, 2020 under the Cash Retention Bonus awarded to Executive in
2018 under the Cimpress LTI program (the “Cash Retention Bonus In Lieu of
Payment”), calculated based on the number of days elapsed in the current fiscal
year through the Separation Date. This Cash Retention Bonus In Lieu of Payment
shall be in lieu of payment of actual Cash Retention Bonuses under the Cimpress
LTI program. Cimpress shall pay the Cash Retention Bonus In Lieu of Payment to
Executive at or before the time that a Cash Retention Bonus payout would have
been made to Executive had he remained continuously employed by Cimpress through
the end of Cimpress’ 2020 fiscal year; provided, however, in no event shall
Cimpress pay such lump-sum payment to Executive later than July 31, 2020.
(d)    Cimpress shall arrange for Executive to receive, at Cimpress’ expense, a
defined set of outplacement services from an outplacement services firm approved
and engaged by Cimpress (the “Outplacement Services”), with such Outplacement
Services provided during the period commencing within a reasonable time
following Effective Date and ending upon the earlier of (i) Executive’s
acceptance of new employment and (ii) August 30, 2020. No cash payments will be
made to Executive in the event Executive elects not to utilize any or all of the
outplacement services.
(e)    The payments and benefits described in the subsections immediately above
are referred to collectively as the “Severance Benefits.” The Severance Benefits
will be paid or otherwise provided subject to all applicable tax withholdings.
If Executive has executed this Agreement prior to the Separation Date, then as a
further condition to Executive’s eligibility to receive the Severance
Benefits, Executive shall execute and deliver to Cimpress (to the attention of
the Cimpress Contact Person), within the five (5) business day period following
his last day of employment, a release dated on or after the last day of his
employment in the form of Exhibit A hereto (which, for avoidance of doubt, shall
supplement and is in addition to the general release set forth in Section 7
below).
3.    Cancellation of Prior Severance-Related Agreements. Effective as of the
Effective Date, this Separation Agreement supersedes and replaces all prior
agreements between Executive and Cimpress relating to severance or similar
benefits payable to Executive or otherwise relating to the rights and
obligations of the parties in connection with or in any way relating to the
termination of Executive’s employment, including, without limitation, the
Executive Retention Agreement, which is cancelled and shall have no further or
continuing force or effect from and after the Effective Date, but not including
any other policy or agreement referenced in this Agreement. Without limiting the
preceding sentence, Executive acknowledges and agrees that (i) from and after
the Effective Date, he is not entitled to any severance, payments or other
benefits relating to or arising from the termination of his employment under the
Executive Retention Agreement, and (ii) the Severance Benefits exceed the
aggregate value of the benefits that he would have been entitled to receive
under the Executive Retention Agreement had such Executive Retention Agreement
remained in force and effect. Cimpress hereby represents and warrants that none
of the Severance Benefits under this Separation Agreement constitute
"substitutions" (under Section 409A) for deferred payments to Executive under
the Executive Retention Agreement that has been cancelled.
4.    Certain Executive Acknowledgements. Executive understands and acknowledges
that, owing to his separation from employment with Cimpress as of the Separation
Date, (i) all of Executive’s rights to participate in and receive payouts under
any and all existing or future Cimpress long-term incentive compensation plans
and programs (collectively, “Cimpress LTI programs”) will terminate effective on
the Separation Date, and accordingly he will not be eligible to receive a payout
under Cimpress’ LTI programs (including, without limitation, the LTI cash
retention bonus program) in respect of Cimpress’ 2020 fiscal year, or in respect
of any subsequent fiscal year (it being understood that Executive shall remain
eligible to receive the “in lieu of” payment described in and subject to
Section 2 above); and (ii) all unvested Cimpress N.V. premium priced share
options (“PPSOs"), Cimpress N.V. restricted share units (“RSUs”), Cimpress N.V.
performance share units (“PSUs”) and PSUs awarded to Executive under the terms
of the supplemental PSU agreement executed by Executive (such PSUs are referred
to herein as “SPSUs”), in each case, if any, that are held by Executive on the
Separation Date will be forfeited in accordance with their terms. Executive
further acknowledges that except for the PPSOs, RSUs, PSUs and SPSUs awarded to
him by Cimpress and reflected in Executive’s Cimpress-related E*TRADE stock plan
account, he holds no PPSOs, RSUs, PSUs, SPSUs or other rights to purchase or
otherwise acquire shares of Cimpress N.V. (or any Cimpress N.V. affiliate).
5.    Non-Disclosure, Non-Competition and Non-Solicitation Obligations. Subject
to Section 8 below, Executive acknowledges and reaffirms his obligation to keep
confidential and not to disclose any and all non-public information concerning
Cimpress that Executive acquired during the course of his employment with
Cimpress, including, but not limited to, any non-public information concerning
Cimpress’ business affairs, business prospects and financial condition, as is
stated more fully in the Invention and Non-Disclosure Agreement entered into
between Executive and Cimpress on May 16, 2011, which remains in full force and
effect. Executive further acknowledges and reaffirms his obligations under the
Non-Competition and Non-Solicitation Agreement entered into between Executive
and Cimpress on May 16, 2011 for the benefit of Cimpress, which also remains in
full force and effect. The Invention and Non-Disclosure Agreement and
Non-Competition and Non-Solicitation Agreement are collectively referred to as
the “Ancillary Agreements.”
6.    Return of Company Property. Executive agrees and warrants that on or
before his last day of employment with Cimpress, Executive will return to
Cimpress all keys, files, records (and copies thereof), equipment (including,
but not limited to, computer hardware, software and printers, etc.), Cimpress
identification, and any other Cimpress-owned or Cimpress-leased property in his
possession or control and will leave intact all electronic Cimpress documents,
records and files, including but not limited to, those that Executive developed
or helped to develop during his employment with Cimpress. Notwithstanding the
foregoing, Executive will be entitled to keep his cellular phone so long as it
is wiped of any Cimpress records, files or other data (as determined by Cimpress
in its reasonable discretion). Executive further agrees and warrants that on or
before his last day of employment with Cimpress, he will have cancelled all
accounts for his benefit, if any, in Cimpress’ name, including but not limited
to, credit cards, telephone charge cards, cellular phone accounts and computer
accounts. In addition, Executive agrees and warrants that on or before his last
day of employment with Cimpress, Executive will have transferred to Cimpress all
rights in and control over (including all logins, passwords and the like) any
and all accounts, social media accounts, subscriptions and/or registrations,
electronic or otherwise, that Executive opened and/or maintained in his own
name, but on behalf of or for the benefit of Cimpress, during the course of his
employment and not access or do anything that may directly or indirectly inhibit
or prevent Cimpress from accessing any and all of the accounts, social media
accounts, subscriptions and/or registrations. Executive agrees that, in the
event that any such transfers have not been fully effected as of the last day of
his employment with Cimpress, Executive will execute such instruments and other
documents and take such other steps as Cimpress may reasonably request from time
to time in order to complete the transfer of any such accounts, subscriptions
and/or registrations.
7.    General Release and Waiver of All Claims.
(a)    In consideration of the compensation and other benefits provided for in
this Agreement that Executive is not otherwise entitled to receive unless he
signs and does not timely rescind acceptance of this Agreement, Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
Cimpress USA Incorporated, its corporate affiliates (including, without
limitation, Cimpress N.V.) and its and their respective officers, directors,
employees, stockholders, subsidiaries, parent companies, agents and
representatives (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities and expenses
(including attorneys’ fees and costs), in each case of every kind and nature
which Executive has ever had or now has against the Released Parties in any way
arising out of or relating to his employment with Cimpress, the termination of
his employment with Cimpress and/or any other dealings Executive has had with
Cimpress, including, but not limited to, all claims under Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; Sections 1981 through 1988 of
Title 42 of the United States Code; the Employee Retirement Income Security Act;
the Immigration Reform Control Act; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act (“ADEA”); the Older Workers Benefits Protection
Act; the Americans with Disabilities Act of 1990; the Fair Labor Standards Act;
the Genetic Information Nondiscrimination Act; the Worker Adjustment and
Retraining Act; the Occupational Safety and Health Act; the Family and Medical
Leave Act; the Massachusetts Law Against Discrimination, M.G.L. c. 151B; the
Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I; the Massachusetts
Privacy Statute, M.G.L. c. 214, §1B; the Massachusetts Wage Act (Massachusetts
law regarding payment of wages and overtime), M.G.L. c. 149, §§ 148 and 150;
Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen.
Laws ch. 214, § 1C; the Massachusetts Labor and Industries Act, Mass. Gen. Laws
ch. 149, § 1 et seq.; the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch.
149, § 105D; and the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws
ch. 149, § 52D (each of the foregoing statutes and regulations as amended); any
other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance; any public policy, contract,
tort, or common law; and any allegation for costs, fees or other expenses
including attorneys’ fees incurred in these matters. This General Release and
Waiver of All Claims specifically includes, but is not limited to: any and all
back pay, front pay, compensatory, exemplary, punitive and liquidated damages;
all common law claims including, but not limited to, actions in tort, defamation
and breach of contract; all claims to any non-vested ownership interest in
Cimpress, contractual or otherwise, including, but not limited to, claims to
shares, restricted share units, performance share units, share options or any
other equity rights; and any claim or damage arising out of Executive’s
employment with or separation from Cimpress (including a claim for retaliation)
under any common law theory or any federal, state or local statute or ordinance
not expressly referenced above; provided, however, that this General Release and
Waiver of All Claims does not cover claims that cannot be waived as a matter of
law, including claims under the unemployment compensation and workers’
compensation statutes and as set forth in Section 8 below. This General Release
and Waiver of All Claims shall not affect any of Executive’s vested rights in
Cimpress’ 401(k) plan, and/or all relevant employee equity plans, all of which
shall be governed by the terms of said plans.
(b)    Executive understands and agrees that the claims released in this
Section 7 include not only claims presently known to him, but also all unknown
or unanticipated claims, rights, demands, actions, obligations, liabilities and
causes of action of every kind and character that would otherwise come within
the scope of the released claims as described in this Section 7. Executive
understands that he may hereafter discover facts different from what Executive
now believes to be true that, if known, could have materially affected this
Agreement, but Executive nevertheless waives and releases any claims or rights
based on different or additional facts.
(c)    The amounts described in Sections 1 and 2 above shall be complete and
unconditional payment, accord and/or satisfaction with respect to all
obligations and liabilities of the Released Parties to Executive, including,
without limitation, all claims for back wages, salary, vacation pay, incentive
pay, bonuses, equity awards, commissions, severance pay, reimbursement of
expenses, any and all other forms of compensation or benefits, attorneys’ fees
and other costs or sums.
(d)    Notwithstanding the above general release, Cimpress agrees that Executive
is not releasing any claims or rights Executive may have for indemnification
under applicable law or any governing document of Cimpress or any Cimpress
affiliate, under the indemnification agreement entered into between Executive
and Cimpress on September 19, 2016 (the "Indemnification Agreement") or under
any insurance policy providing directors’ and officers’ coverage for any lawsuit
or claim relating to the period when Executive was a director, officer, or
executive of Cimpress or any Cimpress affiliate; provided, however, that
(i) this acknowledgement is not a concession, acknowledgment, or guaranty that
Executive has any such rights to indemnification or coverage, (ii) this
Agreement does not create any additional rights for Executive to indemnification
or coverage, and (iii) Cimpress retains any defenses it may have to such
indemnification or coverage.
8.    Preservation of Rights. The parties agree that nothing contained in this
Agreement (including Exhibit A hereto) or the Ancillary Agreements limits
Executive’s right to file a charge or complaint with or to report possible
violations of federal or state law to any federal or state governmental agency
(including, without limitation, the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration and the Securities and Exchange Commission). Executive further
understands that nothing in this Agreement (including Exhibit A hereto) or the
Ancillary Agreements limits Executive’s right (i) to provide information or
documents (including documents protected by Section 5 above) to or otherwise
communicate with such governmental agencies, or to participate in any
investigation or proceeding that may be conducted by such governmental agencies,
in each case without notice to Cimpress, or (ii) to receive or fully retain a
monetary award from a government-administered whistleblower award program for
providing information directly to a governmental agency.
9.    Representations. Executive represents that: (i) he understands he is
waiving the various claims he could have asserted against Cimpress in connection
with his employment with Cimpress and the termination of his employment with
Cimpress, including, without limitation, under the ADEA and the other laws
specified in Section 7 above; (ii) he has read this Agreement, including the
release set forth in Section 7 above, carefully and understands all of its
provisions; (iii) he understands that rights or claims under the ADEA which may
arise after the date this Agreement is executed are not waived by him; (iv) he
understands that Cimpress advises Executive to consult with an attorney before
signing this Agreement and to the extent that Executive desired, he availed
himself of this right; (v) the benefits are above and beyond the payments or
benefits otherwise owed to Executive under the terms of his employment with
Cimpress or required by law; and (vi) he understands and agrees that Cimpress
provided this Agreement to Executive on July 26, 2019 and that he has twenty-one
(21) days from such date to consider, sign and return this Agreement, including
the release set forth in Section 7 above, and that any changes to this Agreement
made subsequent to such date, whether material or immaterial, do not restart the
running of such twenty-one (21) day period.
10.    Right to Rescind. Executive may rescind his acceptance of this Agreement,
including the release set forth in Section 7 above if, within seven (7) business
days after he signs this Agreement, he delivers a notice of rescission to
Cimpress. To be effective, such rescission must be hand delivered, mailed,
emailed or mailed by certified mail, return receipt requested, before the
expiration of the seven (7) business day period to the Cimpress Contact Person.
If Executive does not so revoke, this Agreement will become a binding agreement
between Executive and Cimpress eight (8) business days from the date of
Executive’s signature below. Executive understands and acknowledges that if he
rescinds this Agreement, he will not be entitled to receive the Severance
Benefits and Cimpress will have no obligation to perform any or all of its
commitments and obligations under this Agreement.
11.    Non-Disparagement. Executive understands and agrees that as a condition
of his receipt of the compensation and other benefits provided to Executive
under this Agreement that Executive is not otherwise entitled to receive unless
he signs and does not rescind acceptance of this Agreement, he shall not make
any false, disparaging or derogatory statement to any person or entity,
including any media outlet, regarding Cimpress or any of its directors,
officers, employees, agents or representatives or about Cimpress’ business
affairs or financial condition. For the avoidance of doubt, this Section 11
applies to any statement that has or reasonably could be expected to have an
adverse effect on Cimpress’ business or reputation. Notwithstanding the
foregoing, this Section 11 does not apply to any statements or other
communications covered by or contemplated in Section 8 above or any statement
made truthfully as required by law.
12.    Cooperation. During the remainder of Executive’s employment with Cimpress
and for a period of one (1) year following the termination of his employment,
Executive agrees that he will reasonably cooperate with Cimpress and its
counsel, at Cimpress’ expense, in connection with any investigation,
administrative proceeding or litigation conducted or defended by Cimpress.
Executive agrees that, in the event that he is subpoenaed or otherwise required
by any person or entity to give testimony (in a deposition, court proceeding or
otherwise) that in any way relates to his employment with Cimpress, Executive
will give prompt written notice of such request to the Cimpress general counsel
and will make no disclosure until Cimpress has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.
Notwithstanding the foregoing, this Section 12 does not apply to any
investigation, administrative proceeding or litigation described or contemplated
in Section 8 above.
13.    Confidentiality. Executive understands and agrees that, until such time
as this Agreement has been publicly filed by Cimpress in accordance with
applicable securities laws, to the fullest extent permitted by applicable law
and except as provided for in Section 8 above, the amounts and types of
Severance Benefits provided for in this Agreement shall be maintained as
strictly confidential by Executive and his agents and representatives and shall
not be disclosed except to his immediate family, financial advisors,
accountants, taxing authorities, unemployment office, mortgage lenders/bank
personnel and/or attorney, and to the extent required by federal or state law,
including a subpoena, or as otherwise agreed to in writing by Cimpress.
14.    Resignation from Cimpress Positions. To the extent not already effected
prior to the execution of this Agreement, Executive agrees to promptly execute
and deliver to Cimpress all such resignation letters, instruments or other
documents as may be reasonably requested by Cimpress to effect Executive’s
immediate resignation from all directorships, offices and other positions held
by Executive within any Cimpress subsidiary or affiliate.
15.    Nature of Agreement. The parties understand and agree that this Agreement
is a severance agreement and does not constitute an admission by Cimpress or
Executive of liability or wrongdoing of any kind on its part.
16.    References. Cimpress agrees that Executive may direct any prospective
employer to Catherine Gasse, or her replacement, for a factual reference that
will be limited to confirming Executive’s dates of employment and last title.
Executive may also direct prospective employers to Robert Keane.
17.    Amendment. This Agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators. If Executive dies before receiving any Severance Benefit
described in Section 2 above, the Severance Benefit payment will be made to his
spouse. If his spouse is not alive at such time, the Severance Benefit payment
will be made to his estate.
18.    No Waiver. No delay or omission by either party in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by a party on any one occasion shall be effective only
in that instance and shall not be construed as a bar or waiver of any right on
any other occasion.
19.    Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal and/or invalid part, term or provision shall be deemed
not to be a part of this Agreement.
20.    Voluntary Assent. Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that Executive fully understands the
meaning and intent of this Agreement.
21.    Section 409A. Neither Cimpress nor Executive may elect to defer delivery
of any of the payments to be made under this Agreement. If any of the Severance
Benefits is considered “nonqualified deferred compensation” within the meaning
of Section 409A of the U.S. Internal Revenue Code, as amended, and the
regulations and guidance promulgated thereunder (“Section 409A”), and Executive
is considered a “specified employee” within the meaning of Section 409A, then
notwithstanding the other provisions of this Agreement, no such Severance
Benefits shall be paid to Executive during the six-month period following
Executive’s termination of employment; provided, however, that such Severance
Benefits may be paid immediately following the death of Executive and such
Severance Benefits shall be paid in a lump sum immediately upon the expiration
of such six‑month period; and provided further, if not prohibited by Section
409A, such Severance Benefits shall, upon the Separation Date, be paid into an
escrow account with a third party resonably acceptable to Executive, such escrow
account to be subject to the claims of creditors of Cimpress and such Severance
Benefits to be paid to Executive immediately upon the expiration of such
six-month period. Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate and distinct payment for purposes of
Section 409A.
22.    Governing Law; Forum. This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Massachusetts,
without giving effect to any choice or conflict of law provision or rule
(whether of the Commonwealth of Massachusetts or any other jurisdiction) that
would cause the application of laws of any jurisdiction other than those of the
Commonwealth of Massachusetts. Any legal suit, action or proceeding arising out
of or related to this Agreement shall be instituted exclusively in the federal
courts of the United States sitting in Boston, Massachusetts or the courts of
the Commonwealth of Massachusetts sitting in Middlesex County, Massachusetts,
and each party irrevocably submits to the exclusive jurisdiction of such courts
in any such suit, action or proceeding. Service of process, summons, notice or
other document by mail to such party's address set forth herein shall be
effective service of process for any suit, action or other proceeding brought in
any such court.
23.    Entire Agreement. This Agreement, together with the Indemnification
Agreement, the Ancillary Agreements and agreements relating to equity awards
between Executive and Cimpress, contains and constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and cancels all previous oral and written negotiations,
agreements, commitments and writings in connection therewith, including, without
limitation, any such negotiations, agreements, commitments or writings relating
to severance or other potential payments or benefits to Executive in the event
of the termination of his employment with Cimpress. Nothing in this section
shall modify, cancel or supersede the obligations of Executive set forth in
Section 5 above.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
    

IN WITNESS WHEREOF, the parties have executed this Separation Agreement on the
dates set forth below and to be effective as of the Effective Date (as defined
above).
CIMPRESS USA INCORPORATED




By: /s/Robert Keane
Name: Robert Keane
Title: Chief Executive Officer


Date: 12 August 2019






/s/Donald LeBlanc
Donald LeBlanc




Date: 8/12/2019



Cimpress Contact Person:


Matthew Walsh
Cimpress USA Incorporated
275 Wyman Street
Waltham, MA 02451







Exhibit A
GENERAL RELEASE OF CLAIMS
In consideration of the compensation and other benefits provided for in the
Separation Agreement between Cimpress USA Incorporated (“Cimpress”) and me (the
“Separation Agreement”), I, Donald LeBlanc, do hereby fully, forever,
irrevocably and unconditionally release, remise and discharge Cimpress USA
Incorporated, its corporate affiliates (including, without limitation, Cimpress
N.V.), and its and their respective officers, directors, employees,
stockholders, subsidiaries, parent companies, agents and representatives (each
in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), in each case of every kind and nature which I have ever had or may
now have against the Released Parties in any way arising out of or relating to
my employment with Cimpress, the termination of my employment with Cimpress
and/or any other dealings I have had with Cimpress, including, but not limited
to: all claims under Title VII of the Civil Rights Act of 1964; the Civil Rights
Act of 1991; Sections 1981 through 1988 of Title 42 of the United States Code;
the Employee Retirement Income Security Act; the Immigration Reform Control Act;
the Fair Credit Reporting Act; the Americans with Disabilities Act of 1990; the
Fair Labor Standards Act; the Genetic Information Nondiscrimination Act; the
Worker Adjustment and Retraining Act; the Occupational Safety and Health Act;
the Family and Medical Leave Act; the Massachusetts Law Against Discrimination,
M.G.L. c. 151B; the Massachusetts Civil Rights Act, MG.L. c. 12, §§11H and 11I;
the Massachusetts Privacy Statute, M.G.L. c. 214, §1B; the Massachusetts Wage
Act, M.G.L. c. 149, §§ 148 and 150; Massachusetts Equal Rights Act, Mass. Gen.
Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C; the Massachusetts Labor
and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq.; the Massachusetts
Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D; and the Massachusetts
Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D (each of the
foregoing statutes and regulations as amended); any other federal, state or
local civil or human rights law or any other local, state or federal law,
regulation or ordinance; any public policy, contract, tort, or common law; and
any allegation for costs, fees or other expenses including attorneys’ fees
incurred in these matters. This General Release of Claims specifically includes,
but is not limited to: any and all back pay, front pay, compensatory, exemplary,
punitive and liquidated damages; all common law claims including, but not
limited to, actions in tort, defamation and breach of contract; all claims to
any non-vested ownership interest in Cimpress N.V. or any of its subsidiaries
and affiliates, contractual or otherwise, including, but not limited to, claims
to shares, restricted share units, performance share units, share options or any
other equity rights; and any claim or damage arising out of Executive’s
employment with or separation from Cimpress (including a claim for retaliation)
under any common law theory or any federal, state or local statute or ordinance
not expressly referenced above; provided, however, that this General Release of
Claims does not (i) cover claims that cannot be waived as a matter of law,
including claims under the unemployment compensation and workers’ compensation
statutes or (ii) limit my right to file a charge or complaint with or to report
possible violations of federal or state law to any federal or state governmental
agency or to receive or fully retain a monetary award from a
government-administered whistleblower award program for providing information
directly to a governmental agency. This General Release of Claims shall not
affect any of my vested rights in Cimpress’ 401(k) plan, and/or all relevant
employee equity plans, all of which shall be governed by the terms of said
plans. Further, Executive is not releasing his rights to indemnification and
defense as set out in Section 6(d) of the Separation Agreement. This General
Release of Claims supplements and is in addition to the general release of
claims contained within the Separation Agreement.
This General Release of Claims is executed as a sealed instrument on
_______________________, 2019.
 




__________________________________
Donald LeBlanc





- 1 -